Judgment, Supreme Court, New York County, rendered September 15, 1972, convicting defendant, after a non jury trial, of possession of a weapon as a felony and sentencing defendant to an indeterminate term, of imprisonment not to exceed three years, unanimously reversed, on the ■ law, and the case remanded to the Criminal Term of the Supreme Court, New York County, for resentence in compliance with CPL 380.50. The sentencing court did not grant defendant an opportunity to be heard before sentencing as required by CPL 380.50. Failure to do so constitutes error necessitating a reversal of the sentence and a remand for resentencing only. (People V. Rojas, 42 A D 2d 945; People v. Williams, 42 A D 2d 931; People v. Lots, 42 A D 2d 900.) Concur—Nunez, J. .P., Kupferman, Steuer, Tilzer and
Lane, JJ.